will disturb the district court's ruling only if it was manifestly wrong.
                      Crawford v. State, 107 Nev. 345, 348, 811 P.2d 67, 69 (1991).
                                  Maywell's convictions arose from his use of another person's
                      driver's license and social security card in an attempt to cash a forged
                      check made out to that other person and Maywell's possession of two
                      additional fraudulent checks. The district court ruled that the State could
                      introduce three of Maywell's prior convictions, all of which involved
                      attempting to cash forged checks, and two of which involved using the
                      identification of another. Maywell had pleaded guilty in each case, and
                      certified copies of the judgments of conviction were presented to the court.
                      The district court found that the prior bad acts were relevant to the crimes
                      charged and were for purposes other than proving Maywell's criminal
                      propensity. In light of the similarities of the circumstances of his prior
                      offenses to those for which Maywell was on trial, Maywell has not
                      demonstrated that the district court abused its discretion in concluding
                      that the prior convictions were relevant, because they show Maywell's
                      intent to defraud, absence of mistake, and knowledge of the appearance of
                      a forged check. Maywell's reliance on United States v. Bagley to the
                      contrary was unavailing as that case analyzed the admission of prior
                      convictions for impeachment purposes, 772 F.2d 482, 488 (9th Cir. 1985),
                      not for purposes such as those listed in NRS 48.045(2).
                                  Maywell has also failed to demonstrate that the district court's
                      conclusions as to the last two Bigpond elements were an abuse of
                      discretion. His bare claim that the prior acts were not proven by clear and
                      convincing evidence is unsupported by relevant authority or cogent
                      argument, and we thus need not consider it.      Maresca v. State, 103 Nev.

                      669, 673, 748 P.2d 3, 6 (1987). Finally, the probative value of the evidence

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A 441291j44
                  was not substantially outweighed by any danger of undue prejudice. The
                  State ultimately introduced at trial evidence of only one prior conviction,
                  Maywell does not dispute that the jury was properly instructed on the use
                  of that evidence, see Hymon v. State, 121 Nev. 200, 211, 111 P.3d 1092,
                  1100 (2005) (presuming the jury follows its instructions), and there was
                  substantial evidence of Maywell's guilt. Maywell was in possession of
                  three checks that had been washed to remove the account holder's
                  information, false account holder information was substituted that
                  corresponded to the identification that Maywell presented, the
                  identification belonged to another person whom Maywell represented
                  himself to be, and he attempted to utter one of the forged checks
                              Maywell also argues that the district court engaged in judicial
                  misconduct that violated his due process right to a fair trial and that he is
                  therefore entitled to a new trial. After being asked by defense counsel, the
                  district court explained in the presence of the jury why it sustained the
                  State's objection, and then continued on saying, in relevant part, "Mou
                  repeated the question because you didn't like the answer you got."
                  Counsel made a record of his objection to the district court's      "   personal"
                  and "disparaging" commentary. We review the district court's conduct in
                  its entirety and seek to determine whether it influenced the jury's verdict.
                  Oade v. State, 114 Nev. 619, 624, 960 P.2d 336, 339 - 40(1998). "The level
                  of misconduct necessary to reverse a conviction depends upon how strong
                  and convincing is the evidence of guilt."       Id. at 624, 960 P.2d 339.
                  Although the district court's opinion as to why counsel posed a question
                  was unnecessary and improper, it did not prejudice Maywell. It was one
                  isolated comment, the jury had been given the standard admonition not to



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ae
                  infer anything from the presiding judge's comments, and there was
                  substantial evidence of guilt.
                              Having concluded that Maywell's claims are without merit, we
                              ORDER the judgment of conviction AFFIRMED.


                                                                  ditto,
                                                               Saitta



                                                               Gibboris


                                                                                         J.




                  cc:   Hon. Valerie J. Vega, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(C) 1947A    ae